Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on 11/2/2021.

Allowable Subject Matter
Claims 1-7, 10-13 and 15-27 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...the driving circuit includes a pulse width modulator that generates a PWM signal of which a duty ratio is controlled in accordance with the instruction signal, in response to a clock signal, and the sensing circuit includes: a comparison circuit that compares a voltage of the node with a set voltage; and a latch circuit that latches output of the comparison circuit, in response to the clock signal.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 10, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...a phase compensation circuit that supplies the feedback voltage to the error amplifier; a sensing circuit that senses a voltage of the node; a switching circuit that switches properties of the phase compensation circuit, in accordance with the voltage of the node immediately before the first switching transistor is turned on; and a regulator circuit that regulates a duty ratio of the second driving signal generated by the second driving signal generation circuit, in accordance with the voltage of the node immediately after the second switching transistor is turned off, wherein the regulator circuit includes a first latch circuit that latches output of the sensing circuit at a timing when the second driving signal is delayed for a predetermined time.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 21, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...a phase compensation circuit that supplies the feedback voltage to the error amplifier; and a sensing circuit that senses a voltage of the node, wherein properties of the phase compensation circuit are switched in accordance with the voltage of the node immediately before the switching transistor is turned on, the phase compensation circuit includes a first phase compensation circuit having first properties and a second phase compensation circuit having second properties, the first and second properties of the first and second phase compensation circuits are switched by selecting one of the first phase compensation circuit and the second phase compensation circuit, in accordance with the voltage of the node, and the switching power circuit further comprises: a voltage follower circuit in which the reference voltage is supplied to an input end on a non-inversion side; and a switching device that connects one of the first phase compensation circuit and the second phase compensation circuit to an output end of the voltage follower circuit, the one of the first phase compensation circuit and the second phase compensation circuit not being connected to the error amplifier.” in combination with the additionally claimed features, as are claimed by the Applicant.
	Thus, the Applicant’s claims are determined to be novel and non-obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838